IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA f
SAVANNAH DIVISION *”“' ’/" »
LYNDA PATRICIA KING,
Plaintiff,

V. CASE NO. CV418~O39

NANCY A. BERRYHILL, ACting
Commissioner of the Social

Security Administration,

Defendant.

-_r-._.-._~\-._¢\-._¢~._¢~._.¢~_/~._,~.__-_._,-._,

 

O R D E R
Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 16), to which no objections have been filed.
After a careful review of the record, the Report and Recommendation
is ADOPTED as the Court's opinion in this case. Pursuant to 42
U.S.C. § 405(§), this case is REVERSED and REMANDED to the
Administrative Law Judge (“ALJ”). On remand, the ALJ is DIRECTED to
reevaluate Dr. Friedman's opinion in regards to Plaintiff's
residual functional capacity (“RFC”) and to address the effect of
Plaintiff's moderate mental limitations, if any, on Plaintiff's
RFC. The Clerk of Court is DIRECTED to enter JUDGMENT consistent

with this order and to close this case.

so oRDERED this 155 -day of March 2019.

M

wILLIAM T. MOORE, JR. L?’ "
UNITED sTATEs DISTRICT coURT
soUTHERN DISTRICT or GEORGIA

